IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-46,928-02


EX PARTE MARVIN LEE WILSON





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM JEFFERSON COUNTY



	Per curiam. 

O R D E R


 This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Section 5 of the Texas Code of Criminal Procedure.
	On February 28, 1998, Applicant was convicted of the offense of capital murder. 
The jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  The
conviction was affirmed on direct appeal.  Wilson v. State, 7 S.W.3d 136 (Tex. Crim.
App. 1999).  
	Applicant presents two allegations in his application.  His first claim, that his
execution would violate the Eighth Amendment's prohibition against the execution of the
mentally retarded, satisfies the requirements of Article 11.071, Section 5 of the Texas
Code of Criminal Procedure, and was remanded to the trial court for consideration of that
issue. 	The trial court held a hearing and made findings of fact and conclusions of law
recommending that this application be denied because Applicant has failed to show that
he is mentally retarded.  We have reviewed the record of the hearing and the trial court's
findings of fact and conclusions of law and agree this application should be denied.  
		IT IS SO ORDERED THIS THE 10TH DAY OF NOVEMBER, 2004.

Do Not Publish